SHARP, Judge.
Fowler was charged with and convicted of second degree murder and armed robbery. The recommended guideline sentence was twenty years with a range of fifteen to twenty-two years. The trial court departed from the guidelines and sentenced Fowler to life imprisonment on the second degree murder conviction with a three-year minimum mandatory term and twenty-two years imprisonment on the armed robbery conviction, also with a three-year minimum mandatory term. The sentences were to run concurrently, except the two three-year minimum mandatory sentences were to be consecutive. We affirm the departure, State v. Young, 476 So.2d 161 (Fla.1985), Albritton v. State, 476 So.2d 158 (Fla.1985), but vacate the imposition of the consecutive three-year minimum mandatory sentences.
Fowler’s criminal conduct involved a single continuous episode for which consecutive minimum mandatory sentences are improper. State v. Ames, 467 So.2d 994 (Fla.1985); Wilson v. State, 467 So.2d 996 (Fla.1985); Palmer v. State, 438 So.2d 1 (Fla.1983). Accordingly, we vacate the sentences and remand for the trial court to correct them by striking one of the minimum mandatory terms.
AFFIRMED IN PART; SENTENCES VACATED AND REMANDED.
DAUKSCH and COWART, JJ„ concur.